DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claim 1 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/25/2022, 05/02/2022, and 06/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20110103068) and further in view of Seo et al. (US 2018/0230317).
	Regarding claims 1 and 2, Kim discloses an antireflection film having a first and second surface opposite each other comprising a liquid crystal polymer (0012) and used for a laminate (0033).
	Kim does not disclose the film having a Kurtosis (Rku) of the first surface of more than or equal to 3.0 or (more than or equal to 3.4) and less than or equal to 60.0 wherein the Rku is defined according to JIS B 0601:2001.
	Seo, in the analogous field of polymer laminate films (0019) discloses an antireflection film having a Kurtosis (Rku) of greater than 3.5 and less than 6 (0026), overlapping the claimed Kurtosis of more than or equal to 3.0 and less than or equal to 60.0 in claim 1, and more than or equal to 3.4 and less than or equal to 60.0 in claim 2.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the antireflection film of Kim to have a Kurtosis of greater than 3.5 and less than 6, as taught by Seo, to optimize the antireflection effect and sharpness of image of the surface structure (0021).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Seo as applied to claim 1 above and further in view of Nakamura et al. (JP2019117414A).
	Regarding claims 3-6, modified Kim discloses the limitations of claim 1 as discussed above. Modified Kim does not disclose an arithmetic average roughness less than of equal to 0.09 as claimed in claim 3, arithmetic average roughness of more than or equal to 0.02 and less than or equal to 0.09 as claimed in claim 4, ten-point mean roughness of less than or equal to 2.0 µm as claimed in claim 5, or ten-point mean roughness of more than or equal to 0.1 µm and less than or equal to 2.0 µm as claimed in claim 6.
	Nakamura, in the analogous field of polymer laminates (0013), discloses an antireflection film having an arithmetic average roughness of 10 nm or less (0.01 µm or less) and ten-point average roughness of preferably 160 nm or less (0.16 µm or less) (0061).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the antireflective film of modified Kim to have an arithmetic average roughness of 10 nm or less and ten-point average roughness of 160 nm or less, as taught by Nakamura, guaranteeing film smoothness and improved scratch resistance (0061).
Regarding the overlapping ranges discussed in claims 3 and 5-6 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding the range of claim 4, a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Allowable Subject Matter
Claims 16 and 17 are allowed.

Claims 7-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Kim discloses an antireflective film which is transparent (0027), thus it would not be obvious to dispose a metal foil over the first or second surface of the film as required in claims 16 and 17.
	Seo discloses the kurtosis for one surface of the antireflective film. Seo provides not guidance to provide the Kurtosis value on both surfaces of the film as required in claims 7-9.

Response to Arguments
Applicant’s arguments with respect to  rejection over Honjo (JP2019152853A) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Kim et al. (KR20110103068) and further in view of Seo et al. (US 2018/0230317).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/           Primary Examiner, Art Unit 1781